Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is a response to Applicant's Election filed January 18, 2021.
	Claims 28-42 are pending in the instant application.

Election/Restrictions
Applicant’s election (without traverse) of Group I in the reply filed on January 18, 2021 is acknowledged.  Applicant’s further species election of miR-1 in the reply filed on January 18, 2021 is also acknowledged.  Claims 37-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 18, 2021.
Accordingly, claims 28-36 and 42 and the species of miR-1 have been examined on the merits as detailed below:
The restriction requirement is still deemed proper and is therefore made FINAL.


Specification
	Applicant’s reference to priority in the first paragraph of the Specification is acknowledged.  However, the reference should be updated to reflect U.S. Applications for Patents that have gone abandoned.

Drawings
The Drawings filed on January 24, 2020 are acknowledged and have been accepted by the Examiner.  


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed July 23, 2020 is acknowledged.  The submission is not in compliance with the provisions of 37 CFR § 1.33, 10.18 since the IDS has not been properly signed.
The IDS filed July 23, 2020 has been placed in the application file, but the information referred to therein has been lined through to indicate that it has not been considered on the merits.


Claims Rejection - Improper Markush
Claims 28-36 and 42 are rejected on the judicially-created basis that it encompasses an improper grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).  

Conclusion
No claims are allowable at this time. 


Allowable subject matter
Claims drawn to a method of treating osteosarcoma, comprising administering to a subject in need thereof an effective amount of an antisense molecule specific for microRNA (miRNA) miR-1, thereby treating the osteosarcoma are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635